DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claim 12 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 12 has not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 16 and 19 recite the limitation “the one or more locking openings and locking cams are provided adjacent”. It is unclear what the locking openings are adjacent to.
Claims 1 and 16 recites an “and/or” limitation, it is unclear which limitations are included with the “and/or” clause. It is unclear if the “and/or” clause is referring to the limitation “the one or more locking openings comprise and/or are circumvented by a backwards curved upper edge that is at least partially positioned in the transition region, and an inwards inclined lower edge having a length of at least 2.5 mm and extending over an inward distance of at least 1.8 mm” or only the limitation “the one or more locking openings comprise and/or are circumvented by a backwards curved upper edge that is at least partially positioned in the transition region”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUHTAMAKI MOLDED FIBER TECHNOLOGY B.V. WO 2015/160248 A1 (HUHTAMAKI, hereafter), cited in Applicants IDS in view of BOYD et al. US 3,289,911.
With regards to claim 1, HUHTAMAKI discloses a packaging unit from a moulded pulp material (pg. 1 line 3), the packaging unit comprising: a bottom part 4 with product receiving compartments 26 and a number of cones 28 that are provided between the compartments, and the bottom part comprising a bottom surface 12, two side surfaces 8, a back surface 10, a front surface 6, and a closing flap 50; a cover part 14 comprising a top surface 24, two side surfaces 20, a back surface 22 and a front surface 18; a hinge 16 configured for hingedly connecting the bottom part with the cover part; and a lock 30 (Figs. 4-5) configured for locking the cover part to the bottom part, with the lock comprising one or more locking openings 58 and one or more of corresponding locking cams 48, wherein the one or more locking openings and locking cams are provided adjacent or at a transition region between the front surface and the top surface of the cover part in a closed position of the packaging unit, and wherein the one or more locking openings comprise and/or are circumvented by a backwards curved upper edge that is at least partially positioned in the transition region, and an inwards inclined lower edge having a length of at least 2.5 mm and extending over an inward distance of at least 1.8 mm.
HUHTAMAKI does not mention inwards distance Di, however, D1 does disclose the relevant angles and the length of the inwards inclined lower edge (De): between 3.5 and 8 mm (see claim 3 of HUHTAMAKI). In case the length De is 8 mm the distance Di will be at least 1.8 mm for all situations wherein the sum of the angles α + β is more than 35°. HUHTAMAKI mentions a preferred angle α of 40° and at this angle the distance Di is at least 1.8 mm when the length De is 8 mm.
HUHTAMAKI does not show the support member configured to engage the cover part. The detailed figure 5 does not show the complete bottom part, however, figure 5 does show that the bottom part has element extending above the locking cam. The claimed support member for engaging the cover part is commonly known in the art, in the egg packages, as taught by BOYD US 3,289,911 (figures 3 and 4; structure 42a). Therefore, it would be obvious for one having ordinary skill in the art to provide such a support element. 

With regards to claim 2, HUHTAMAKI discloses the one or more locking cams 48 are solid locking cams.

With regards to claim 3, the combination of HUHTAMAKI in view of BOYD discloses the one or more locking cams (48; HUHTAMAKI locking cams) and the support member (42a; BOYD) are provided on the closing flap.

With regards to claim 4, HUHTAMAKI discloses the one or more locking cams 48 remain behind a display surface of the packaging unit in a closed position of the packaging unit. (Pg. 4 lines 13-28)

With regards to claim 5, BOYD further teaches the support member 42a comprises a hook element. 

With regards to claim 6, the combination of HUHTAMAKI in view of BOYD teaches that it would be obvious to provide a larger packaging unit with locking elements positioned adjacent or close to a transition to the side surfaces.

With regards to claim 7, HUHTAMAKI discloses the one or more locking openings and locking cams have an ovoid shape. (Fig. 2 and Pg. 4 lines 29 – 30)

With regards to claim 9, HUHTAMAKI discloses the front surface of the cover part 14 is provided at an angle to the vertical in the range of 5° to 13°. (Pg. 1 line 24)

With regards to claim 10, HUHTAMAKI discloses the hinge 16 comprises an elevated hinge.

With regards to claim 11, although it is not disclosed in the written specification, HUHTAMAKI appears to show denesting elements on a side surface of the cover part but it does not specifically disclose the denesting elements comprise two elements provided at a distance of at least 70% of a width of the side surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the denesting elements provided at a distance of at least 70% of a width of the side surface since it was known in the art that doing so would create separation of the stacks of egg packages.

With regards to claim 13, the combination of HUHTAMAKI in view of BOYD discloses the one or more locking cams (48; HUHTAMAKI) and the support member (42a; BOYD) are provided on the closing flap and wherein the one or more locking cams remain behind a display surface of the packaging unit in a closed position of the packaging unit.

With regards to claim 14, BOYD further teaches the support member 42a comprises a hook element.

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUHTAMAKI MOLDED FIBER TECHNOLOGY B.V. WO 2015/160248 A1 (HUHTAMAKI, hereafter), cited in Applicants IDS in view of BOYD et al. US 3,289,911 and further in view of Buckley et al. US 2015/0083633 A1.
With regards to claim 8, HUHTAMAKI discloses a label but it does not specifically disclose a label without openings for the lock.
However, Buckley teaches that it is known in the egg packaging art to have a label 42 for an egg package, that can be formed without openings for the lock. (Fig. 7 and 10)
The claimed label without openings for the lock is commonly known in the egg packaging art, as taught by Buckley (figures 7 and 10; structure 42). Therefore, it would be obvious for one having ordinary skill in the art to provide such a label to the package of HUHTAMAKI.

With regards to claim 15, Buckley further teaches a label 42 without openings for the lock. (figures 7 and 10)

Claims 16-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over HUHTAMAKI MOLDED FIBER TECHNOLOGY B.V. WO 2015/160248 A1 (HUHTAMAKI, hereafter), cited in Applicants IDS in view of BOYD et al. US 3,289,911 and further in view of Buckley et al. US 2015/0083633 A1.
With regards to claim 8, HUHTAMAKI discloses a packaging unit from a moulded pulp material (Pg. 1 line 3), the packaging unit comprising: a bottom part 4 with product receiving compartments 26 and a number of cones 28 that are provided between the compartments, and the bottom part comprising a bottom surface 12, two side surfaces 8, a back surface 10, a front surface 6, and a closing flap 50; a cover part 14 comprising a top surface 24, two side surfaces 20, a back surface 22 and a front surface 18; a hinge 16 configured for hingedly connecting the bottom part with the cover part; and a lock 30 (Figs. 4-5) configured for locking the cover part to the bottom part, with the lock comprising one or more locking openings 58 and one or more of corresponding locking cams 48, wherein the one or more locking openings and locking cams are provided adjacent or at a transition region between the front surface and the top surface of the cover part in a closed position of the packaging unit, and wherein the one or more locking openings 58 comprise and/or are circumvented by a backwards curved upper edge that is at least partially positioned in the transition region, and an inwards inclined lower edge having a length of at least 2.5 mm and extending over an inward distance of at least 1.8 mm.
HUHTAMAKI does not mention inwards distance Di, however, D1 does disclose the relevant angles and the length of the inwards inclined lower edge (De): between 3.5 and 8 mm (see claim 3 of HUHTAMAKI). In case the length De is 8 mm the distance Di will be at least 1.8 mm for all situations wherein the sum of the angles α + β is more than 35°. HUHTAMAKI mentions a preferred angle α of 40° and at this angle the distance Di is at least 1.8 mm when the length De is 8 mm.
HUHTAMAKI does not show the support member configured to engage the cover part. The detailed figure 5 does not show the complete bottom part, however, figure 5 does show that the bottom part has element extending above the locking cam. The claimed support member for engaging the cover part is commonly known in the art, in the egg packages, as taught by BOYD US 3,289,911 (figures 3 and 4; structure 42a). Therefore, it would be obvious for one having ordinary skill in the art to provide such a support element.
HUHTAMAKI discloses a label but it does not specifically disclose a label without openings for the lock such that the lock remains invisible in a front view of the packaging unit.
However, Buckley teaches that it is known in the egg packaging art to have a label (Figures 7 and 10; structure 42) for an egg package, that can be formed without openings for the lock such that the lock remains invisible in a front view of the packaging unit. Therefore, it would be obvious for one having ordinary skill in the art to provide such a label to the package of HUHTAMAKI.

With regards to claim 17, treated as in claim 7 above.

With regards to claim 18, treated as in claim 9 above.

With regards to claim 19, treated as in claim 6 above.

With regards to claim 20, Buckley further teaches the one or more locking cams remain behind a display surface of the packaging unit in a closed position of the packaging unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/           Examiner, Art Unit 3736